DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the cancellation of claims 1-8 and 12-13.
Applicant’s arguments in view of the claim amendments, see page 6 of the Remarks, filed September 13, 2021, with respect to the claim objection of claim 2 have been fully considered and are persuasive.  The claim objection of claim 2 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 6 of the Remarks, filed September 13, 2021, with respect to the 35 U.S.C. 112 (b) rejection of claims 1 and 12 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claims 1 and 12 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 6 of the Remarks, filed September 13, 2021, with respect to the 35 U.S.C. 103 rejection of claims 1-4, 6-8, and 12-13 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-4, 6-8, and 12-13 has been withdrawn. 

Applicant's arguments in view of the Double Patenting rejection, filed September 13, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments in view of page 7 of the Remarks regarding the double patenting, the Examiner respectfully disagrees. The terminal disclaimer submitted is not accepted. Please look below for a full explanation about the terminal disclaimer filed as well as how to overcome the double patenting rejection. 

A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.

Applicant's arguments in view of the 35 U.S.C. 112 (b) rejection for being narrative, filed September 13, 2021 have been fully considered but they are not persuasive. The Examiner respectfully disagrees with the Applicant as the claims need to conform to U.S. practice. For example, a colon is needed after the term “comprising” in the preamble. The rejection is maintained. 

Terminal Disclaimer
The terminal disclaimer filed on September 13, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10859210 has been reviewed and is NOT accepted.

The terminal disclaimer does not comply with 37 CFR 1.321 because:
The person who has signed the disclaimer has not stated the extent of the applicant’s or assignee’s interest in the application/patent. See 37 CFR 1.321(b)(3).
This application was filed on or after September 16, 2012. The person who signed the terminal disclaimer has failed to state in what capacity it was signed on behalf of the juristic entity, and the person who signed it has not been established as being authorized to act on behalf of the juristic entity.

It should be noted that applicant is not required to pay another disclaimer fee as set forth in 37 CFR 1.20(d) when submitting a replacement or supplemental terminal disclaimer.

Claim Objections
Claims 9-11 should be revised to include line indentations which separate structural elements, in accordance with 37 CFR 1.75(i).  

Claim Rejections - 35 USC § 112
Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “wherein the blocking of the control member by the connection piece is mechanical and/or magnetic and/or pneumatic blocking…” in lines 27-28, and the claim also recites “wherein the blocking of the control member by the connection piece is mechanical blocking” in lines 29-30 which is the narrower statement of the range/limitation. . The 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “wherein the blocking of the control member by the connection piece is mechanical and/or magnetic and/or pneumatic blocking…” in lines 27-28, and the claim also recites “wherein the blocking of the control member by the connection piece is mechanical blocking” in lines 29-30 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “wherein the blocking of the control member by the connection piece is mechanical and/or magnetic and/or pneumatic blocking…” in lines 27-28, and the claim also recites “wherein the blocking of the control member by the connection piece is mechanical blocking” in lines 29-30 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



Allowable Subject Matter
Claims 9-11 are allowable once the 112(b) and obvious double patenting rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest pieces of prior art are De Potter (US 20180024575 A1) in view of Bernard (WO 2015197946 A1) in further view of Frenal (US 20170254420 A1) and Denis (US 20080308181 A1).
Regarding Claim 9:
De Potter teaches a fluid delivery device that has:
A device (2, 8, and 330, Figure 8) for supplying pressurized fluid (Paragraph [0049]), comprising 
a first valve (330, Figure 8) accommodating an internal fluid circuit (Figure 8, the first valve has a fluid circuit), 
the device (2, 8, and 330, Figure 8) comprising 5a second valve (2 and 8, Figure 8) comprising an internal circuit (3 and 13, Figure 8), 
the second valve (2 and 8, Figure 8) forming a separate physical entity (Paragraph [0054]) from the first valve (330, Figure 8), 
the first valve (330, Figure 8) and the second valve (2 and 8, Figure 8) comprising respective coupling members for removably connecting the second valve to the first valve (Paragraph [0077]),

the device (2, 8, and 330, Figure 8) comprising at least one manually actuable movable control member (7, Figure 8, the actuating means is the control member) for controlling the set of control valves (Paragraphs [0052] and [0054]), and 
the quick-connection system (Paragraph [0077]) comprising a connection piece (100, Figure 8) for connecting the second valve (2 and 8, Figure 8) to the first valve (330, Figure 8). 
	Bernard teaches a device and method for providing pressurized fluid that has:
The first valve (3, Figure 1) and the second valve (5, Figure 1) comprising respective coupling members (6 and 7, Figure 1) that form a male/female quick-connection system for removably connecting the second valve to the first valve (Paragraphs [0039-0040]).
It would have been obvious to a persona having ordinary skill in the art before the effective filing date of the claimed invention to modify De Potter to include the first valve and the second valve comprising respective coupling members that form a male/female quick-connection system for removably connecting the second valve to the first valve as taught by Bernard with the motivation to connect the valves together and to have the valves not disconnect by a locking system. 
	Frenal teaches a tap for pressurized fluid that has:
The control member (7, Figure 2) being movable between a first, rest position, in which the flow of fluid towards the outlet (5, Figure 2) is prevented (Paragraph [0034]), and a second, active position, in which the flow of fluid towards the outlet 15is allowed (Paragraph [0034]). 

	Denis teaches a fluid filling or extraction control device that has:
The connection piece (54, Figure 6) being movable between a first position (Figure 6, the connection piece is in the first position), in which the quick connection (Paragraph [0073]) between the second valve (150, Figure 4) and the first valve (75, Figure 4) has not been established, and 
a second position (Figure 5, the connection piece is in the second positon), in which the quick connection (Paragraph [0073]) between the second valve (150, Figure 4) and the first valve (75, Figure 4) has been established, 
wherein, in the 20first position, the connection piece (54, Figure 8) blocks the control member (250 and 350, Figure 8, the on knob and off knob are the control member) in the first, rest position so as to prevent movement (Paragraphs [0091-0095]) towards the second, active position, and in that, in the second position, the connection piece does not block the control member (250 and 350, Figure 8) in the first, rest position so as to allow movement towards the second, active position (Paragraphs [0082-0083]), and in that, 
in the second, active position, the control member blocks the connection piece (54, Figure 8) in the 25second position, so as to prevent the second valve (150, Figure 4) and the first valve (75, Figure 4) from being separated (Paragraphs [0083] and  [0089-0090]), and in that, in the first, rest position, the control member (250 and 350, Figure 8) does not block the 
wherein the blocking of the control member (250 and 350, Figure 8) by the connection piece (54, Figure 8) is mechanical blocking (Paragraphs [0091-0095]) that is via an intermediate piece (55, Figure 8), and 
wherein the blocking of the control member (250 and 350, Figure 8) by the connection piece (54, Figure 8) is mechanical blocking brought about by an intermediate piece (55, Figure 8) of the device (75 and 150, Figure 8) that cooperates on one side with a portion of the control member (Figure 8, the intermediate piece (55) is connected with a portion of the control member (532)) and on the other side with the connection piece (54, Figure 8), so as to form or not to form a mechanical end 5stop for the control member (250 and 350, Figure 4) depending on the position (Paragraphs [0082-0083] and [0086]) of the connection piece (54, Figure 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Potter, Bernard, and Frenal to include a connection piece moves between a first and second position, the control member blocking and unblocking the connection piece, the blocking of the control member by the control piece is mechanical that is via an intermediate piece, and the mechanical blocking brought about by an intermediate piece of the device that cooperates on one side with a portion of the control member and on the other side with the connection piece, so as to form or not to form a mechanical end stop for the control member depending on the position of the connection piece as taught by Denis with the motivation to remove or attach the second valve when gas is not being released from the pressurized container.
The prior art fails, does not disclose, or make obvious:


Regarding Claim 10:
De Potter teaches a fluid delivery device that has:
A device (2, 8, and 330, Figure 8) for supplying pressurized fluid (Paragraph [0049]), comprising 
a first valve (330, Figure 8) accommodating an internal fluid circuit (Figure 8, the first valve has a fluid circuit), 
the device (2, 8, and 330, Figure 8) comprising 5a second valve (2 and 8, Figure 8) comprising an internal circuit (3 and 13, Figure 8), 
the second valve (2 and 8, Figure 8) forming a separate physical entity (Paragraph [0054]) from the first valve (330, Figure 8), 
the first valve (330, Figure 8) and the second valve (2 and 8, Figure 8) comprising respective coupling members for removably connecting the second valve to the first valve (Paragraph [0077]),
 the internal circuits (Figure 8, the first valve has an internal circuit and the second valve has a fluid circuit) comprising a set of control valves (4, 6, and 60, Figure 8) for allowing or preventing the flow (Paragraphs [0050], [0054], and [0057]) of the fluid towards 10an outlet (15, Figure 8) of the device (2, 8, and 330, Figure 8) when the second valve (2 and 8, Figure 8) is coupled to the first valve (330, Figure 8) via the quick-connection system (Paragraph [0077]), 
the device (2, 8, and 330, Figure 8) comprising at least one manually actuable movable control member (7, Figure 8, the actuating means is the control member) for controlling the set of control valves (Paragraphs [0052] and [0054]), and 

	Bernard teaches a device and method for providing pressurized fluid that has:
The first valve (3, Figure 1) and the second valve (5, Figure 1) comprising respective coupling members (6 and 7, Figure 1) that form a male/female quick-connection system for removably connecting the second valve to the first valve (Paragraphs [0039-0040]).
It would have been obvious to a persona having ordinary skill in the art before the effective filing date of the claimed invention to modify De Potter to include the first valve and the second valve comprising respective coupling members that form a male/female quick-connection system for removably connecting the second valve to the first valve as taught by Bernard with the motivation to connect the valves together and to have the valves not disconnect by a locking system. 
	Frenal teaches a tap for pressurized fluid that has:
The control member (7, Figure 2) being movable between a first, rest position, in which the flow of fluid towards the outlet (5, Figure 2) is prevented (Paragraph [0034]), and a second, active position, in which the flow of fluid towards the outlet 15is allowed (Paragraph [0034]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Potter and Bernard to include the control member being movable between a first, rest position, in which the flow of fluid towards the outlet is prevented, and a second, active position, in which the flow of fluid towards the outlet 15is allowed as taught by Frenal with the motivation to control the flow rate value within the valve. 
	Denis teaches a fluid filling or extraction control device that has:

a second position (Figure 5, the connection piece is in the second positon), in which the quick connection (Paragraph [0073]) between the second valve (150, Figure 4) and the first valve (75, Figure 4) has been established, 
wherein, in the 20first position, the connection piece (54, Figure 8) blocks the control member (250 and 350, Figure 8, the on knob and off knob are the control member) in the first, rest position so as to prevent movement (Paragraphs [0091-0095]) towards the second, active position, and in that, in the second position, the connection piece does not block the control member (250 and 350, Figure 8) in the first, rest position so as to allow movement towards the second, active position (Paragraphs [0082-0083]), and in that, 
in the second, active position, the control member blocks the connection piece (54, Figure 8) in the 25second position, so as to prevent the second valve (150, Figure 4) and the first valve (75, Figure 4) from being separated (Paragraphs [0083] and  [0089-0090]), and in that, in the first, rest position, the control member (250 and 350, Figure 8) does not block the connection piece (54, Figure 8) in the second position, so as to allow movement towards the first position and thus allow the second valve and the first valve to be separated (Paragraphs [0091-0095]),
wherein the blocking of the control member (250 and 350, Figure 8) by the connection piece (54, Figure 8) is mechanical blocking (Paragraphs [0091-0095]) that is via an intermediate piece (55, Figure 8), and 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Potter, Bernard, and Frenal to include a connection piece moves between a first and second position, the control member blocking and unblocking the connection piece, the blocking of the control member by the control piece is mechanical that is via an intermediate piece, and the mechanical blocking brought about by an intermediate piece of the device that cooperates on one side with a portion of the control member and on the other side with the connection piece, so as to form or not to form a mechanical end stop for the control member depending on the position of the connection piece as taught by Denis with the motivation to remove or attach the second valve when gas is not being released from the pressurized container.
The prior art fails, does not disclose, or make obvious:
Wherein the intermediate piece comprises a stem that is secured to the control member and cooperates or does not cooperate by abutment with the connection piece depending on the position of the latter.

Regarding Claim 11:
De Potter teaches a fluid delivery device that has:

a first valve (330, Figure 8) accommodating an internal fluid circuit (Figure 8, the first valve has a fluid circuit), 
the device (2, 8, and 330, Figure 8) comprising 5a second valve (2 and 8, Figure 8) comprising an internal circuit (3 and 13, Figure 8), 
the second valve (2 and 8, Figure 8) forming a separate physical entity (Paragraph [0054]) from the first valve (330, Figure 8), 
the first valve (330, Figure 8) and the second valve (2 and 8, Figure 8) comprising respective coupling members for removably connecting the second valve to the first valve (Paragraph [0077]),
 the internal circuits (Figure 8, the first valve has an internal circuit and the second valve has a fluid circuit) comprising a set of control valves (4, 6, and 60, Figure 8) for allowing or preventing the flow (Paragraphs [0050], [0054], and [0057]) of the fluid towards 10an outlet (15, Figure 8) of the device (2, 8, and 330, Figure 8) when the second valve (2 and 8, Figure 8) is coupled to the first valve (330, Figure 8) via the quick-connection system (Paragraph [0077]), 
the device (2, 8, and 330, Figure 8) comprising at least one manually actuable movable control member (7, Figure 8, the actuating means is the control member) for controlling the set of control valves (Paragraphs [0052] and [0054]), and 
the quick-connection system (Paragraph [0077]) comprising a connection piece (100, Figure 8) for connecting the second valve (2 and 8, Figure 8) to the first valve (330, Figure 8). 
	Bernard teaches a device and method for providing pressurized fluid that has:

It would have been obvious to a persona having ordinary skill in the art before the effective filing date of the claimed invention to modify De Potter to include the first valve and the second valve comprising respective coupling members that form a male/female quick-connection system for removably connecting the second valve to the first valve as taught by Bernard with the motivation to connect the valves together and to have the valves not disconnect by a locking system. 
	Frenal teaches a tap for pressurized fluid that has:
The control member (7, Figure 2) being movable between a first, rest position, in which the flow of fluid towards the outlet (5, Figure 2) is prevented (Paragraph [0034]), and a second, active position, in which the flow of fluid towards the outlet 15is allowed (Paragraph [0034]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Potter and Bernard to include the control member being movable between a first, rest position, in which the flow of fluid towards the outlet is prevented, and a second, active position, in which the flow of fluid towards the outlet 15is allowed as taught by Frenal with the motivation to control the flow rate value within the valve. 
	Denis teaches a fluid filling or extraction control device that has:
The connection piece (54, Figure 6) being movable between a first position (Figure 6, the connection piece is in the first position), in which the quick connection (Paragraph [0073]) between the second valve (150, Figure 4) and the first valve (75, Figure 4) has not been established, and 

wherein, in the 20first position, the connection piece (54, Figure 8) blocks the control member (250 and 350, Figure 8, the on knob and off knob are the control member) in the first, rest position so as to prevent movement (Paragraphs [0091-0095]) towards the second, active position, and in that, in the second position, the connection piece does not block the control member (250 and 350, Figure 8) in the first, rest position so as to allow movement towards the second, active position (Paragraphs [0082-0083]), and in that, 
in the second, active position, the control member blocks the connection piece (54, Figure 8) in the 25second position, so as to prevent the second valve (150, Figure 4) and the first valve (75, Figure 4) from being separated (Paragraphs [0083] and  [0089-0090]), and in that, in the first, rest position, the control member (250 and 350, Figure 8) does not block the connection piece (54, Figure 8) in the second position, so as to allow movement towards the first position and thus allow the second valve and the first valve to be separated (Paragraphs [0091-0095]),
wherein the blocking of the control member (250 and 350, Figure 8) by the connection piece (54, Figure 8) is mechanical blocking (Paragraphs [0091-0095]) that is via an intermediate piece (55, Figure 8), and 
wherein the blocking of the control member (250 and 350, Figure 8) by the connection piece (54, Figure 8) is mechanical blocking brought about by an intermediate piece (55, Figure 8) of the device (75 and 150, Figure 8) that cooperates on one side with a portion of the control member (Figure 8, the intermediate piece (55) is connected with a portion of the control member (532)) and on the other side with the connection piece (54, Figure 8), so as to form or 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Potter, Bernard, and Frenal to include a connection piece moves between a first and second position, the control member blocking and unblocking the connection piece, the blocking of the control member by the control piece is mechanical that is via an intermediate piece, and the mechanical blocking brought about by an intermediate piece of the device that cooperates on one side with a portion of the control member and on the other side with the connection piece, so as to form or not to form a mechanical end stop for the control member depending on the position of the connection piece as taught by Denis with the motivation to remove or attach the second valve when gas is not being released from the pressurized container.
The prior art fails, does not disclose, or make obvious:
Wherein the blocking of the control member by the connection piece is direct mechanical blocking between one end of the control member and a portion of the connection piece, so as to form or not to form a mechanical end stop for the control member depending on the position of the connection piece.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10859210 in view of Denis. 
U.S. Patent No. 10859210 in claim 9 discloses:

the device comprising a second valve comprising an internal circuit, 
the second valve forming a separate physical entity from the first valve, 
the first valve and the second valve comprising respective coupling members that form a male/female quick- connection system for removably connecting the second valve to the first valve, 
the internal circuits comprising a set of control valves for allowing or preventing the flow of the fluid towards an outlet of the device when the second valve is coupled to the first valve via the quick-connection system, 
the device comprising at least one manually actuable movable control member for controlling the set of control valves, 
the control member being movable between a first, rest position, in which the flow of fluid towards the outlet is prevented, and a second, active position, in which the flow of fluid towards the outlet is allowed, 
the quick-connection system comprising a connection piece for connecting the second valve to the first valve, 
the connection piece being movable between a first position, in which the quick connection between the second valve and the first valve has not been established, and a second position, in which the quick connection between the second valve and the first valve has been established, wherein, in the first position, 
the connection piece blocks the control member in the first, rest position so as to prevent movement towards the second, active position, and in that, in the second position, the 
the control member blocks the connection piece in the second position, so as to prevent the second valve and the first valve from being separated, and in that, in the first, rest position, the control member does not block the2Appl. No. 16/787,459Amdt. dated September 13, 2021 Atty. Docket No. 2018P00647Response to OA dated June 11, 2021 connection piece in the second position, so as to allow movement towards the first position and thus allow the second valve and the first valve to be separated, wherein the blocking of the control member by the connection piece is mechanical and/or magnetic and/or pneumatic blocking that is direct or via an intermediate piece, 
wherein the blockinq of the control member by the connection piece is mechanical blocking brought about by an intermediate piece of the device that cooperates on one side with a portion of the control member and on the other side with the connection piece, so as to form or not to form a mechanical end stop for the control member depending on the position of the connection piece wherein the intermediate piece comprises a movable pin that is acted on by a return member,
wherein the blocking of the control member by the connection piece is mechanical and/or magnetic and/or pneumatic blocking that is direct or via an intermediate piece, wherein the blocking of the control member by the connection piece is mechanical blocking brought about by an intermediate piece of the device that cooperates on one side with a portion of the control member and on the other side with the connection piece, so as to form or not to form a mechanical end stop for the control member depending on the position of the connection piece wherein the intermediate piece comprises a movable pin that is acted on by a return member.
	U.S. Patent No. 10859210 does not disclose:
The quick-connection system comprising a connection piece for connecting the second valve to the first valve, 

a second position, in which the quick connection between the second valve and the first valve has been established, 
wherein, in the 20first position, the connection piece blocks the control member in the first, rest position so as to prevent movement towards the second, active position, and in that, in the second position, the connection piece does not block the control member in the first, rest position so as to allow movement towards the second, active position, and in that, in the second, active position, the control member blocks the connection piece in the 25second position, so as to prevent the second valve and the first valve from being separated, and in that, in the first, rest position, the control member does not block the connection piece in the second position, so as to allow movement towards the first position and thus allow the second valve and the first valve to be separated.
Denis teaches a fluid filling or extraction control device that has:
The quick-connection system (Paragraphs [0073] and [0080]) comprising a connection piece (54, Figure 8) for connecting the second valve (150, Figure 8) to the first valve (75, Figure 8), 
the connection piece (54, Figure 6) being movable between a first position (Figure 6, the connection piece is in the first position), in which the quick connection (Paragraph [0073]) between the second valve (150, Figure 4) and the first valve (75, Figure 4) has not been established, and 
a second position (Figure 5, the connection piece is in the second positon), in which the quick connection (Paragraph [0073]) between the second valve (150, Figure 4) and the first valve (75, Figure 4) has been established, 

in the second, active position, the control member blocks the connection piece (54, Figure 8) in the 25second position, so as to prevent the second valve (150, Figure 4) and the first valve (75, Figure 4) from being separated (Paragraphs [0083] and  [0089-0090]), and in that, in the first, rest position, the control member (250 and 350, Figure 8) does not block the connection piece (54, Figure 8) in the second position, so as to allow movement towards the first position and thus allow the second valve and the first valve to be separated (Paragraphs [0091-0095]); and 
wherein the blocking of the control member (250 and 350, Figure 8) by the connection piece (54, Figure 8) is mechanical blocking (Paragraphs [0091-0095]) that is via an intermediate piece (55, Figure 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify 10859210 to include a quick-connection system comprising a connection piece, the intermediate piece, the connection piece moves between a first and second position as well as the control member blocking and unblocking the connection piece as taught by Denis with the motivation to remove or attach the second valve when gas is not being released from the pressurized container.

.

Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10859210 in view of Denis.
U.S. Patent No. 10859210 in claim 10 discloses:
A device for supplying pressurized fluid, comprising a first valve accommodating an internal fluid circuit, 
the device comprising a second valve comprising an internal circuit, 
the second valve forming a separate physical entity from the first valve, 
the first valve and the second valve comprising respective coupling members that form a male/female quick- connection system for removably connecting the second valve to the first valve, 
the internal circuits comprising a set of control valves for allowing or preventing the flow of the fluid towards an outlet of the device when the second valve is coupled to the first valve via the quick-connection system, 
the device comprising at least one manually actuable movable control member for controlling the set of control valves, 
the control member being movable between a first, rest position, in which the flow of fluid towards the outlet is prevented, and a second, active position, in which the flow of fluid towards the outlet is allowed, 
the quick-connection system comprising a connection piece for connecting the second valve to the first valve, 

the connection piece blocks the control member in the first, rest position so as to prevent movement towards the second, active position, and in that, in the second position, the connection piece does not block the control member in the first, rest position so as to allow movement towards the second, active position, and in that, in the second, active position, 
the control member blocks the connection piece in the second position, so as to prevent the second valve and the first valve from being separated, and in that, in the first, rest position, the control member does not block the2Appl. No. 16/787,459Amdt. dated September 13, 2021 Atty. Docket No. 2018P00647Response to OA dated June 11, 2021 connection piece in the second position, so as to allow movement towards the first position and thus allow the second valve and the first valve to be separated, wherein the blocking of the control member by the connection piece is mechanical and/or magnetic and/or pneumatic blocking that is direct or via an intermediate piece, 
wherein the blocking of the control member by the connection piece is mechanical and/or magnetic and/or pneumatic blocking that is direct or via an intermediate piece, wherein the blocking of the control member by the connection piece is mechanical blocking brought about by an intermediate piece of the device that cooperates on one side with a portion of the control member and on the other side with the connection piece, so as to form or not to form a mechanical end stop for the control member depending on the position of the connection piece, wherein the intermediate piece comprises a stem that is secured to the control member and cooperates or does not cooperate by abutment with the connection piece depending on the position of the latter.	
U.S. Patent No. 10859210 does not disclose:

the connection piece being movable between a first position, in which the quick connection between the second valve and the first valve has not been established, and 
a second position, in which the quick connection between the second valve and the first valve has been established, 
wherein, in the 20first position, the connection piece blocks the control member in the first, rest position so as to prevent movement towards the second, active position, and in that, in the second position, the connection piece does not block the control member in the first, rest position so as to allow movement towards the second, active position, and in that, in the second, active position, the control member blocks the connection piece in the 25second position, so as to prevent the second valve and the first valve from being separated, and in that, in the first, rest position, the control member does not block the connection piece in the second position, so as to allow movement towards the first position and thus allow the second valve and the first valve to be separated.
Denis teaches a fluid filling or extraction control device that has:
The quick-connection system (Paragraphs [0073] and [0080]) comprising a connection piece (54, Figure 8) for connecting the second valve (150, Figure 8) to the first valve (75, Figure 8), 
the connection piece (54, Figure 6) being movable between a first position (Figure 6, the connection piece is in the first position), in which the quick connection (Paragraph [0073]) between the second valve (150, Figure 4) and the first valve (75, Figure 4) has not been established, and 

wherein, in the 20first position, the connection piece (54, Figure 8) blocks the control member (250 and 350, Figure 8, the on knob and off knob are the control member) in the first, rest position so as to prevent movement (Paragraphs [0091-0095]) towards the second, active position, and in that, in the second position, the connection piece does not block the control member (250 and 350, Figure 8) in the first, rest position so as to allow movement towards the second, active position (Paragraphs [0082-0083]), and in that, 
in the second, active position, the control member blocks the connection piece (54, Figure 8) in the 25second position, so as to prevent the second valve (150, Figure 4) and the first valve (75, Figure 4) from being separated (Paragraphs [0083] and  [0089-0090]), and in that, in the first, rest position, the control member (250 and 350, Figure 8) does not block the connection piece (54, Figure 8) in the second position, so as to allow movement towards the first position and thus allow the second valve and the first valve to be separated (Paragraphs [0091-0095]); and 
wherein the blocking of the control member (250 and 350, Figure 8) by the connection piece (54, Figure 8) is mechanical blocking (Paragraphs [0091-0095]) that is via an intermediate piece (55, Figure 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify 10859210 to include a quick-connection system comprising a connection piece, the intermediate piece, the connection piece moves between a first and second position as well as the control member blocking and unblocking the 

Although the claims at issue are not identical, they are not patentably distinct from each other because the locking/unlocking member can be considered as the connection piece as it connects and functions the same.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ondo (US 20180087671 A1) teaches a valve for pressurized fluid that has a control member, an internal circuit, an outlet, and the control member controls the internal circuit.
Frenal 2 (US 10928008 B2) teaches a valve for pressurized fluid that has a first valve, a second valve, a quick-connection system, internal circuits, a control member, an intermediate piece, and a connection piece. 
Frenal 3 (US 20180038552 A1) teaches a device for supplying pressurized fluid that has a first valve, a second valve, a quick-connection system, and internal circuits.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753